Citation Nr: 0717074	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-11 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
left shoulder disability.  

2.  Entitlement to service connection for a left shoulder 
disability.


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from March 1976 to March 1980.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
that confirmed and continued a previous denial of service 
connection for a left shoulder disability.

It is apparent that the RO must have reopened the veteran's 
previously denied claim of service connection for a left 
shoulder disability, as evidenced by the May 2003 rating 
decision, and the January 2004 Statement of the Case.  
Nevertheless, even if an RO makes an initial determination to 
reopen a claim, the Board must still review the RO's 
preliminary decision in that regard.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995).  In this case, the Board also reopens 
the claim, as noted herein below; however, since the RO has 
already had an opportunity to further develop the record and 
conduct a de novo review of the reopened claim, based on the 
evidence in its entirety, a decision by the Board on the 
merits of the veteran's claim of entitlement to service 
connection for a left shoulder disability at this juncture is 
not prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

During the course of this appeal, the veteran submitted a 
claim of service connection for post-traumatic stress 
disorder (PTSD) in May 2006, and submitted a claim of service 
connection for pruritis in October 2006.  These matters are 
referred to the RO for appropriate action.  

In addition, service connection for a right shoulder 
disability was denied by rating decision dated November 2004.  
To the Board's knowledge, the veteran did not disagree with 
that determination.  


FINDINGS OF FACT

1.  In a November 2001 rating decision, the RO denied the 
veteran's claim of service connection for a left shoulder 
disability.  A notice of disagreement was received in March 
2002 and an SOC was issued in May 2002; however, no 
substantive appeal was received, and that decision is now 
final.

2.  Evidence submitted since the RO's November 2001 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim of service connection 
for a left shoulder disability.

3.  The medical evidence of record does not establish that a 
left shoulder disability was first manifest during service, 
or within a year after discharge from service, or that it is 
related to any disease or injury incurred in or aggravated by 
service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's November 2001 rating decision which denied service 
connection for a left shoulder disability and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156 (2006).

3.  A left shoulder disability was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. § § 1110, 1112, 1131, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 3.303 3.307, 
3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2003.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

In addition to the above directives, in order to successfully 
reopen a previously and finally disallowed claim, the law 
requires the presentation of a special type of evidence-
evidence that is both new and material.  VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  In essence, VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim includes the 
type of evidence that describes the bases for the denial in 
the prior decision and describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Despite any defect in the notice provided to the veteran 
regarding new and material evidence, the case was 
subsequently reopened by the Board and any defect in this 
regard is harmless error.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  New and Material Evidence

In a November 2001 decision, the RO denied service connection 
for a left shoulder disability.  The basis of the denial was 
that there was no evidence of continuous treatment for a left 
shoulder disability since discharge and there was no medical 
nexus linking any current left shoulder disability to 
service.  Noteworthy, however, the RO mistakenly found that 
the veteran received treatment for left shoulder strain 
during service in July 1979 (the service medical records 
actually reflect treatment for a right shoulder condition, as 
noted in more detail hereinbelow).

A substantive appeal was not received following the issuance 
of the SOC.

Currently, the appellant contends that his left shoulder 
disability began during service, and that reference to his 
right shoulder in the service medical records was a mistake.  

Additional evidence has been added to the record, including a 
private medical opinion which links the veteran's current 
left shoulder disability to service.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  When "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO determined that there was no nexus between any current 
left shoulder disability and service.  Additionally, and 
incorrectly, the RO identified a service medical record 
showing treatment for a left shoulder disability.  The 
November 2001 RO decision is final.  38 U.S.C.A. § 7105 (West 
2002).

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record 
includes/consists of a private medical opinion linking the 
veteran's left shoulder disability to service.  Thus, the 
additional evidence is new and material.  It includes 
competent evidence that cures the prior evidentiary defect.

Evidence submitted since the RO's November 2001 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  New and material evidence has been 
received since the RO's November 2001 decision; thus, the 
claim of service connection for a left shoulder disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156 (2006).

III.  Service Connection

The veteran asserts that service connection is warranted for 
a left shoulder disability.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran's service medical records reveal that the veteran 
was treated for right hand weakness in November 1978.  There 
was decreased sensation to pin [prick] from the right elbow 
distally and more decreased sensation along the volar ulna 
aspect of the hand and fifth fingers.  Motor examination 
revealed decreased strength in the right shoulder, right 
wrist and fingers of the right hand.  

In late November 1978, the veteran continued to complain of 
right arm numbness and soreness in the upper forearm.  

In July 1979, the veteran was treated for pain in the right 
shoulder/arm.  The veteran reported a shoulder injury one 
week earlier after heavy lifting when his upper arm 
"snapped."  Since that time the veteran had pain in the 
right arm along with swelling, and redness.  The arm was 
swollen above and below the shoulder joint, considerably 
limiting range of motion.  X-ray of the right shoulder was 
negative.  A periodic examination from October 1979 did not 
indicate any left shoulder disability, and the veteran 
indicated that there was no change in his physical condition 
at the time of discharge from service.  

At an October 2001 VA fee basis medical examination, the 
veteran reported that he injured his shoulder in 1978.  The 
veteran described a "ripping" sound in the area that was 
later followed by generalized ecchymosis over the shoulder 
and left upper chest.  Since that time, the veteran reported 
a chronic swelling of the area.  The normal depression over 
the subclavicular area was no longer present.  The veteran 
reported weakness and an inability to lift or keep is hands 
over his head holding objects.  On examination, the normal 
subclavicular fossae disappeared and the area felt full.  
Examination of the right shoulder appeared normal.  The 
diagnosis was left shoulder strain with chronic subclavicular 
swelling.  No opinion was offered as to the likely etiology 
of the left shoulder disability.  

A private x-ray report of the left shoulder noted an 
impression of AC joint spurring.  

A February 2002 private examination report noted left 
shoulder pain, left shoulder subacriomial impingement, left 
shoulder AC joint arthritis, and left shoulder rotator cuff 
strain and tendonitis.  A February 2002 magnetic resonance 
imaging (MRI) scan noted findings rather indicative of 
chronic tendonitis involving the rotator cuff tendon due most 
likely to chronic impingement.  Otherwise, no significant 
findings were identified except the presence of fluid present 
within the axillary bursa.  

A March 2003 magnetic resonance imaging (MRI) of the left 
shoulder revealed an impression of rotator cuff tear at the 
function of the infra- and supraspinatus as they insert into 
the tuberosity.  Tendonitis and thickening of the 
infraspinatus was also noted, as was a large subcoracoid 
effusion.  Additionally, there was a slight striation of the 
bicipital tendon once it had made its arc out of its groove, 
probably from and old stress or old trauma; it was not acute 
since it was not bright.  The examiner opined that it was 
probably insignificant.  

In a March 2003 memorandum, the veteran's private doctor 
noted that the veteran did have a left shoulder injury in the 
military on July 2, 1979, based on medical records provided 
to him.  The private doctor indicated that the veteran had 
been given a diagnosis of left shoulder strain.  He had pain 
and limited range of motion of the left shoulder after doing 
heavy lifting for seven days prior to the injury and heard a 
snap in his left shoulder.  The private doctor specifically 
noted that the service medical records referred to the right 
arm; however, subsequent medical documentation revealed that 
the injured shoulder was the left shoulder.  The private 
doctor opined that, based on the service medical records, the 
veteran certainly may have strained his rotator cuff at that 
time, and it sounded like the diagnosis at that time was 
rotator cuff strain.  The examiner opined that the veteran's 
current problems with the left shoulder were the residuals of 
an in-service left shoulder injury, particularly because the 
veteran reported that he had persistent problems with his 
left shoulder since the injury in 1979.  

To clear up any confusion as to which arm/shoulder was 
injured during service, the veteran was examined by VA in 
January 2007.  The examiner reviewed the claims file, 
including the service medical records, and specifically noted 
the right shoulder/arm injury in July 1979.  The veteran 
described an injury which he thought occurred in 1976 where 
he was lifting heavy boxes and felt his left shoulder snap.  
The veteran also reported a different injury in 1978, to his 
right hand.  

Upon examination of the veteran's left shoulder, the 
diagnoses were left shoulder impingement syndrome and left 
shoulder bicipital tendonitis.  The examiner made the 
following findings:  

1.  There are no entries in the veteran's 
service medical records that he ever 
complained of left shoulder pain while on 
active duty.  2.  There is no physical 
examination noted for the left shoulder 
while veteran was on active duty.  3.  
There were no x-rays obtained of 
veteran's left shoulder while he was on 
active duty.  

Based on the facts, particularly that of no documentation of 
the veteran being seen for his left shoulder per the service 
medical records, the examiner opined that the veteran's left 
shoulder condition was not caused by, or a result of, his 
active military service.  

In sum, the service medical records show treatment for a 
right shoulder injury.  Post-service medical records show 
treatment for a left shoulder disability.  Although the 
veteran maintains that he injured his left shoulder during 
service, there is no corroborating medical evidence to 
support the veteran's assertion.  The VA examiner in January 
2007 opined that the veteran's current left shoulder 
disability was unrelated to service because the service 
medical records were silent for any complaints, findings or 
diagnosis of a left shoulder injury.  

In contrast, the private examiner in 2003 opined that the 
veteran's current left shoulder disability was related to 
service because the veteran reported that he injured his left 
shoulder in service, not his right shoulder, as was 
documented on the service medical records.  Notwithstanding 
the private doctor's statement that subsequent medical 
documentation revealed that the injured shoulder was the left 
shoulder, there is no such documentation of record.

The opinion by this examiner carries little probative value 
because it is based on the veteran's self-report which is 
contrary to the service medical records.  Although the 
veteran reported to the examiner that he had suffered from a 
left shoulder injury during service, the service medical 
records document, in complete contrast to the veteran's 
assertions, that the veteran suffered from a right shoulder 
injury in July 1979.  Thus, the private opinion is based 
solely on what the veteran reported, which is exactly 
opposite of what is shown on the service medical records.  In 
other words, the rationale for the private doctor's opinion 
was that the veteran told him that his left arm was injured 
during service.  The examiner does not provide a medical 
basis for his opinion.  In this regard, the mere 
transcription of medical history does not transform the 
information in to competent medical evidence merely because 
the transcriber happens to be a medical professional.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  

As the preponderance of the evidence is against the claim of 
service connection for a left shoulder disability, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 4.3 (2006).  


ORDER

The application to reopen the claim of service connection for 
a left shoulder disability is granted.

Service connection for a left shoulder disability is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


